Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Notice of Allowance Office Action filed on 03/22/2021.
Claims 1, 7, 8, 12-15 and 18 have been allowed.
Claims 2-6, 9-11, 16 and 17 have been cancelled.
Response to Arguments
Information Disclosure Statement (IDS):
The information disclosure statements (IDS) submitted on 03/16/2021 have been considered by the examiner; and after analyzing the submitted documents, it has been determined that none of the submitted prior arts read on the previously deemed allowable subject matter (either by themselves or combination).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/16/2021 have been considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see Notice of Allowance filed on 01/15/2021 for Reasons for Allowance regarding claims 1 and 18.
Claims 7, 8 and 12-15 are also allowed as they further limit allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867